DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 6/29/2022 have been received and entered. Claims 1, 14 and 16 have been amended. Claims 15 and 17-20 have been cancelled. Claims 21-25 have been added. Claims 1-14, 16 and 21-25 are pending in the application.
Applicant’s remark has been considered and it appeared to be persuasive to overcome the rejection in the record.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-14, 16 and 21-25 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the amended claims as recited in the claims 1 and 16 which requires interrelationship performance operation in combination of “matching at least some of the plurality of first data point with at least some of the plurality of second data points, thereby determining a plurality of pairs, a given one of the plurality of pair including (i) a given first data point and (ii) a given second data point; determining a pair-specific error value being indicative of a distance measurement for the given one of the plurality of pairs in the multidimensional space; determining a weight factor for the given one of the plurality of pairs based on a normal vector associated with the given second data point in the given one of the plurality of pairs, such that the weight factor is inversely proportional to a density of occurrence of the normal vector in a distribution of the plurality of normal vector; and determining a global error value for the second dataset as a sum of the pair-specific error values having been weighted by the respective weight factors, the global error value being a measurement of a pre-determined error metric that is to be minimized for performing  the merging of the digital datasets in the multidimensional space (claim 1); “determining a plurality of pairs of data points based on at least  some of the plurality of first data points and at least some of the plurality of second data points, a given one of the plurality of pair including (i) a respective first data point and (ii) a respective second data point; determining a pair-specific error values being indicative of a distance measurement for the respective one of the plurality of pairs in the multidimensional space, weight the pair-specific error values by respective weighing factors, thereby determining weighted pair-specific error values, a given weighing factor for a respective one of the plurality of pairs being inversely proportional to a density of occurrence of the normal vector of the second data point in the respective one of the plurality of pairs in a distribution of the plurality of normal vectors, and determine a global error value for the second dataset  in a distribution of the plurality of normal vector; and determining a global error value for the second dataset as a sum of the weighted pair-specific error values, the global error value being a measurement of a pre-determined error metric that is to be minimized during the execution of the ICP algorithm” (claim 16). It is these limitations as they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record.

The prior art, Zhang et al (US 20180188026) discloses an imaging system configured to capture image frames depicting a portion of the surrounding area, determining a set of features for the image frame, each corresponding to the feature points matched with a feature point of the second set of the feature points, determining location of each feature of the set of features, selecting a first subset from the set of features associated with the first image frame, identifying a second subset from corresponding to the first subset of the features, but does not expressly disclose the above features of the claims 1 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Zhang et al (US 20180188026) discloses Visual odometry and pairwise alignment for high definition map creation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865